Donald A. Cox, Judge.
Now comes the court to consider the merits of plaintiffs claim for damages. Trial was held on Thursday, April 13, 1995, at the Madison Correctional Center.
Plaintiff, who is a sixty-two-year-old inmate serving time for his fourth felony conviction, was a passenger in a prison van on January 17, 1992, that hit an icy patch on Interstate 71, spun, and flipped over several times. Plaintiff suffered injuries to his right ribs, a laceration to his forehead, an injury to his neck, and an injury to his left knee as a direct and proximate result of the accident.
Defendants filed an admission of liability on September 20, 1994, wherein the state admits liability for injuries suffered by plaintiff as a result of the accident.
At trial, plaintiff testified that he had continuing difficulties with his neck and lower back, which cause pain and limit his activities. Plaintiff complains more specifically of pain in his neck, lower back and left knee, and numbness of his left hand. Dr. Edwin Season examined plaintiff on December 22, 1994, and found that plaintiff continues to suffer symptoms as a result of the accident.
The court finds that plaintiff has suffered injuries as a direct and proximate result of the negligence of the state. The court finds that plaintiff does, and will continue to, suffer pain from these injuries. Most of the injuries to plaintiff have healed satisfactorily, but the back and neck pain are likely to continue to occur.
The court finds that since plaintiff was incarcerated from the time of the accident until the present, no special damages exist.
The court finds that an award of $7,000 is GRANTED for pain and suffering to date, and $3,000 is GRANTED for future pain and suffering.
It is hereby ORDERED that judgment is rendered in favor of plaintiff and against defendants in the amount of $10,000. Court costs are assessed against *7defendant Office of Risk Management. The clerk shall serve upon all parties notice of this judgment and its date of entry upon the journal.

Judgment for plaintiff.